DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2018/012765 filed 3/28/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-086167 filed 4/25/2017, which papers have been placed of record in the file.  
Claims 1-14 are pending. 


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-9, drawn to aluminum hydrate particles.
Group II, claim(s) 10-14, drawn to a method for producing alumina hydrate particles.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of alumina hydrate particles for electric wire/cable covering material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Brown et al. (US 5,306,480). Brown is directed to fine alumina hydrate particles for use in cable sheath for electrical components (col. 4 ll. 17-24 Brown) (equivalent to an electrical wire/cable covering material),
 Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.






Claim Rejections - 35 USC § 102


Claim(s) 1, 3, 5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittmar et al. (US 2007/0082996). 
	Regarding claim 1: Dittmar is directed to a alumina hydrate particles for use as a filler for polymers comprising:
	an average particle size of 0.1-4 µm, preferably 0.5 to 4 µm, particularly 1 to 3 μm, and preferred about 2 µm ([0023]). 
	Dittmar doesn’t mention a variation R. However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Further, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
In the event that Dittmar doesn’t anticipate the claim, the alumina hydrate produced in Dittmar is substantially identical to the aluminum hydrate produced in the 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Dittmar suggests a alumina hydrate particles having a variation R within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Claim 1 as drafted is drawn to “Alumina hydrate particles for electric wire/cable covering material", and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, .
Regarding claim 3: The composition comprises bayerite (abstract Dittmar). 
Regarding claim 5: Dittmar is directed to a flame retardant alumina hydrate particles that are surface treated with aminosilane in the working examples, for use as a filler for polymers comprising:
	an average particle size of 0.1-4 µm, preferably 0.5 to 4 µm, particularly 1 to 3 μm, and preferred about 2 µm ([0023]). 
	Dittmar doesn’t mention a variation R. However, a rejection under 102/103 is appropriate when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.
Further, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I).
In the event that Dittmar doesn’t anticipate the claim, the alumina hydrate produced in Dittmar is substantially identical to the aluminum hydrate produced in the 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Dittmar suggests a alumina hydrate particles having a variation R within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Claim 5 as drafted is drawn to “Alumina hydrate particles for electric wire/cable covering material", and this particular portion of the claim preamble therefore recites purpose or intended use of the invention. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02 II). In the present situation, 
Regarding claim 7: The composition comprises bayerite (abstract Dittmar). 
Regarding claim 8: The amount of aluminum hydroxide is used in an amount of 5-150 parts per hundred plastic ([0037]) and is added to polyolefins ([0035]). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar. 
Regarding claim 2: The BET surface area ranges from 1-100, in particular, 10-60 m2/g ([0022] Dittmar). 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 4: The working examples comprise an aminosilane coupling agent (Table 1 Dittmar). 
Regarding claim 6: The BET surface area ranges from 1-100, in particular, 10-60 m2/g ([0022] Dittmar). 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).



Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,306,480). 
Regarding claim 1: Brown is directed to fine alumina hydrate particles for use in cable sheath for electrical components (col. 4 ll. 17-24 Brown) (equivalent to an electrical wire/cable covering material), wherein fine particles are defined as those having a particle diameter of 0.5-2 µm (col. 1 ll. 35-39). 

However, Brown teaches the continuous classification of milled a suspension of particles is separated into a coarse fraction and fine fraction, wherein the coarse fraction is recycled to the mill input and continued until the desired particle size is obtained, and is capable of giving the desired narrow grain size distribution. Given that the polydispersity of the particle decreases with a narrowing particle distribution curve, it follows the primary particle variation of Brown decreases as well. Hence, the amount of milling/classification/recycling resulting in a particular primary particle variation R is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of milling/classification/recycling resulting in a primary particle variation R within the scope of claim 1 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.  
	Regarding claim 2: The surface area is 2-15 m2/g (see claim 1 of Brown). 
	Regarding claim 3: Suitable aluminum hydroxides include alumina monohydrate (col. 1 ll. 9-15). 
Regarding claim 5: Brown is directed to a flame retardant for use in cable sheath for electrical components (col. 4 ll. 17-24 Brown) (equivalent to an electrical wire/cable 
wherein fine particles are defined as those having a particle diameter of 0.5-2 µm (col. 1 ll. 35-39). 
Brown teaches the fine particles have a narrow particle distribution and a polydispersity of less than 0.35, although doesn’t specifically characterize the particles as those having a primary particle variation R of 24% or less. 
However, Brown teaches the continuous classification of milled a suspension of particles is separated into a coarse fraction and fine fraction, wherein the coarse fraction is recycled to the mill input and continued until the desired particle size is obtained, and is capable of giving the desired narrow grain size distribution. Given that the polydispersity of the particle decreases with a narrowing particle distribution curve, it follows the primary particle variation of Brown decreases as well. Hence, the amount of milling/classification/recycling resulting in a particular primary particle variation R is a result-effective variable (MPEP 2144.05). Therefore, a particular amount of milling/classification/recycling resulting in a primary particle variation R within the scope of claim 1 is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.  
Regarding claim 6: The surface area is 2-15 m2/g (see claim 1 of Brown).
Regarding claim 7: Suitable aluminum hydroxides include alumina monohydrate (col. 1 ll. 9-15). 
Regarding claim 8: Example 1 comprises 40 parts polyethylene and 150 parts alumina trihydrate (equivalent to 375 parts for 100 parts polyolefin resin). 
Regarding claim 9: Brown teaches the particles are very suitable as filler for cable sheaths (col. 4 ll. 8-27).

	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of Dittmar.
Regarding claim 4: Brown mentions the particles can be coated agent of a silane to modify the properties (col. 4 ll. 27-30 Brown), although doesn’t mention a specific agent of claim 4. 
Dittmar teaches the particles are treated with an aminosilane. One skilled in the art would have been motivated to have selected an aminosilane as the coating agent of choice in Brown to couple the filler to the polymer matrix ([0091] Dittmar). Therefore, it would have been obvious to have selected an aminosilane as the coating agent of choice in Brown. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar as applied to claim 1 above, and further in view of Brown.
	Regarding claim 9: Dittmar doesn’t mention an electrical wire/cable comprising a covering material formed from the composition. 
	Brown teaches the alumina hydrate particles are useful in cable sheaths for electrical components (col. 4 ll. 8-26 Brown). One skilled in the art would have been motivated to have used the composition for cable sheaths for electrical components in Dittmar since Brown teaches the narrow size distribution makes the particles especially useful as fillers in cable sheaths (col. 4 ll. 8-13 Brown). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition for cable sheaths for electrical components (equivalent to an electrical wire/cable comprising a covering material). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764